16Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of October 21st 2020 has been considered.
Claims 1, 7 and 8 have been amended.
Claim 6 is cancelled.
Claims 1-5 and 7-20 are pending in the current application.
Claims 9-20 are withdrawn from consideration.
Claims 1-5, 7 and 8 are examined in the current application.
Any rejections not recited below have been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21st 2020 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (US 2013/0280369 A1) in view of Cook et al (US 2007/0275152 A1).

Regarding claims 1-4, 7 and 8:  Miller discloses feeding young animals, such as piglets, milk replacer comprising about 30wt% protein that are milk and/or soy based (see Miller abstract; paragraphs [0014]-[0016] and [0028]), but fails to disclose an isoflavone supplementation; However, Cook discloses of supplementing domestic animal feed (e.g., piglet feed) with 200ppm to 1400ppm (i.e., 0.02% to 0.14%) genistein aglycone (a soy-derived isoflavone) at growth stages including pre-weaning period, in order to impart the consuming animal the health benefits and improved performance associated with genistein aglycone intake (see Cook abstract; paragraphs [0001], [0011]-[0012] and [0006]-[0018]; Examples 1 and 2). Since the relative content of the isoflavone recited in claim 1 lies inside the genistein aglycone content in Cook, a prima facie case of obviousness exists (see MPEP §2144.05). Accordingly, it would have been obvious to a skilled artisan at the time the invention was made, to have modified Miller and to have supplemented the milk replacer with the soy derived aglycone in order to impart the health benefits and improved performance associated with genistein aglycone intake to the consuming animal, and thus arrive at the claimed limitations.
As to the length of time of providing the supplemented feed recited in claims 1 and 2: Cook discloses providing nursery piglets feed supplemented with the soy-derived isoflavone for the first eight weeks of life (see Cook examples 1 and 2), which reads on claim 1: “at least one week” and claim 2: “about three weeks”.
As to the isoflavone supplement being a powdered extract recited in claims 1 and 7: While the isoflavone supplement (i.e., genistein aglycone) in Cook is a soy and germ meals, which is not from the same source (i.e., a powdered extract) as the isoflavone supplement recited in claims 1 and 7, the relative contents and type of isoflavone 
Regarding claim 5: Cook discloses that providing feed with genistein aglycone to nursery piglets improved the piglets’ weight gain (see Cook abstract; examples 1 and 2).

Response to Arguments
Applicant's arguments filed October 21st 2020 have been fully considered but they are not persuasive.

With regards to Applicant’s argument that the prior art references fail to disclose newly limitations reciting the isoflavone supplement being a powdered extract, it is most respectfully noted that these new limitations are addressed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792